Citation Nr: 1429941	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Whether new and material evidence has been received in order to reopen a claim for service connection for fallen arches, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral ankle arthralgia, to include as secondary to left and right knee patellofemoral syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for fallen arches, now claimed as pes planus.  His claim for service connection for bilateral hearing loss was also denied.

The Veteran also appeals from a November 2012 rating decision in which his claims for an increased rating for left and right knee patellofemoral syndrome were denied.  In addition, his claim for service connection for bilateral ankle arthralgia as secondary to service-connected left and right knee patellofemoral syndrome was denied.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA scars and eye Disability Benefit Questionnaire (DBQ) reports that are not relevant to the instant claims and VA treatment records dated through January 2013; such records dated through August 2011 were considered in August 2011 statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such treatment records; however, the Board notes that the decision to reopen the Veteran's claim for service connection for fallen arches is favorable and there is no prejudice to him in the Board considering such records for the limited purpose of reopening his claim or drafting a full and complete remand on the remaining issues.  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file contains additional adjudicatory documents related to his claims for an increased rating for left and right knee patellofemoral syndrome as well as his claim for service connection for bilateral ankle arthralgia.

The issues of entitlement to service connection for residuals of a sexually transmitted disease, coccidioidomycosis and mycotic lung disease were raised by the Veteran in March 2014 claims but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an increased rating for right and left knee patellofemoral syndrome as well as service connection for pes planus, bilateral hearing loss and bilateral ankle arthralgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in July 2005, the Board denied the Veteran's claim of entitlement to service connection for pes planus, claimed as fallen arches.

2.  Evidence added to the record since the last final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus, claimed as fallen arches.

CONCLUSIONS OF LAW

1.  The July 2005 decision that denied the Veteran's claim of entitlement to service connection for pes planus, claimed as fallen arches, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection pes planus, claimed as fallen arches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a pes planus, claimed as fallen arches, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for fallen arches in December 1999.  In a July 2005 decision, the Board considered the Veteran's service treatment records and post-service treatment records in denying the claim.  The Board found that the Veteran's pes planus existed prior to his service , was listed on his service entrance examination report and that it did not increase in severity during or as a result of his service.

In July 2005, the Veteran was advised of the decision and his appellate rights.   The Veteran subsequently appealed this decision to the Court and the Board's July 2005 was affirmed in October 2006.  No further communication regarding his claim of entitlement to service connection for fallen arches or pes planus was received until May 2009, when VA received his petition to reopen such claim.  Therefore, the July 2005 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

Evidence received since the July 2005 Board decision consists of VA treatment records dated through January 2013, February 2010 and April 2010 opinions from the Veteran's treating VA podiatrist, Social Security Administration (SSA) records and various private treatment records.  In this regard, the February 2010 and April 2010 opinions from the Veteran's treating VA podiatrist reflected a diagnosis of pes planus.  Additionally, in February 2010, the VA podiatrist offered an etiological opinion in which he indicated that it was at least as likely as not and that it was "at least possible" that the Veteran's pes planus was "occurred" during his service.  In April 2010, this podiatrist indicated that it was at least as likely as not that the Veteran's pes planus condition was "aggravated while on active duty."

The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the February 2010 opinion from his treating VA podiatrist, the Board finds that the evidence received since the July 2005 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for pes planus was previously denied, in part, as the record did not establish that this pre-existing condition had increased in severity as a result of service.  While the February 2010 opinion did not address whether the Veteran's pes planus was aggravated by service, such opinion does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the disability.  The April 2010 opinion, drafted by the same podiatrist, also addressed the etiology of the Veteran's pes planus and found that it had been aggravated by service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for pes planus is reopened.


ORDER

New and material evidence having been received, the claim for service connection for pes planus is reopened; the appeal is granted to this extent only.



REMAND

The Board's review of the claims file reveals that additional RO action in the claims remaining on appeal are warranted.

The Veteran has contended that he either incurred pes planus during active service or that it preexisted service and was aggravated by service, as he had been placed on restricted duty and given arches for his boots.  As discussed above, the service treatment records document findings of pes planus and an August 1980 service entrance examination noted mild pes planus.  The Board notes that a preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A.    § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471  (1995); Crowe v. Brown, 7 Vet. App. 238, 246  (1994).  While the April 2010 opinion from the Veteran's treating VA podiatrist found that it was as likely as not that the Veteran's pes planus was aggravated on active duty due to his in-service complaints of pain and the issuance of the arch supports, she did not offer an opinion as to whether this preexisting condition was permanently aggravated by such service.  Such an opinion should be obtained on remand.

With regards to the Veteran's claim for bilateral hearing loss, he has alleged being exposed to acoustic trauma during service and that he had not been given an audiological evaluation at service discharge.  A January 1986 service discharge examination notes the Veteran's hearing to be "normal" but it does not otherwise appear that an audiological evaluation was conducted.  In a December 2009 opinion, VA audiologist found that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of noise trauma during service as there was no evidence of hearing loss in the service treatment records and studies have not shown evidence of late onset hearing loss.  However, this examiner did not address the fact that the Veteran was not afforded an audiological evaluation at service separation   See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  An August 2009 opinion from the Veteran's VA audiologist indicates that it was at least as likely as not that a portion of the Veteran's hearing loss "could have been caused" by his in-service noise exposure.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).   In addition, this opinion was speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As there are no probative etiological opinions of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed bilateral hearing loss.

With regards to the claims for an increased rating for left and right knee patellofemoral pain syndrome as well as the claim service connection for a bilateral ankle disorder, a November 2012 rating decision denied these claims.  The Veteran indicated that he objected to the denial of these claims in a November 2012 notice of disagreement.  This filing constitutes a timely notice of disagreement with the November 2012 rating decision.  A statement of the case addressing these appeals has not been issued.  The Board is required to remand the claims to allow a statement of the case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the claims for an increased rating for left and right knee patellofemoral pain syndrome as well as the claim service connection for a bilateral ankle disorder.  These issues should not be certified to the Board unless a timely substantive appeals is received.  If a timely substantive appeal is not received, the appeal should be closed.
2.  Obtain the Veteran's treatment records from the Gainesville VA Medical Center dated after January 2013.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a podiatrist in order to determine the current nature and etiology of his pes planus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

After reviewing the claims file and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that the preexisting pes planus increased in severity during active duty service, and if so, whether the increase in severity was clearly and unmistakably due to the natural progression of the disease. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed pes planus and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a podiatrist in order to determine the current nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset during his period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service, to include his in-service noise exposure?  When making this determination, the examiner is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure and a decrease in hearing acuity since service.  The examiner should also address the impact, if any, of the absence of specific audiometric testing at service discharge on the Veteran's claim.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.
5.  The RO should issue a statement of the case (SOC) to the Veteran and his authorized representative addressing the issues of entitlement to higher ratings for a left and right knee patellofemoral pain syndrome and for service connection for a bilateral ankle disorder. The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


